The decree under review is affirmed, for the reasons stated by the learned vice-chancellor in his conclusions.
Reference is made, in the last paragraph of the court's opinion, to whether the complainant below would, under the circumstances of this case, be entitled to an estoppel if the court had reached a different result upon the other matters in controversy. The learned vice-chancellor recognized that a determination of this point was not necessary for the disposition of the case and we leave that question as it is without comment, neither approving nor disproving of what the court below said in this particular.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, HETFIELD, DEAR, WELLS, JJ. 7.
For reversal — DONGES, HEHER, PERSKIE, WOLFSKEIL, RAFFERTY, JJ. 5. *Page 111